Opinion issued March 31, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00061–CV




GUSTAVO CASAS, JR., Principal AND FELIX MICHAEL KUBOSH,
Surety, Appellants

V.

STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 0904736-A




MEMORANDUM OPINIONAppellants Gustavo Casas, Jr., Principal and Felix Michael Kubosh, Surety
have neither established indigence, nor paid all the required fees.  See Tex. R. App.
P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellants Gustavo Casas, Jr., Principal and Felix Michael
Kubosh, Surety did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.